705 S.E.2d 382 (2010)
STATE
v.
Julie Anne YENCER.
No. 365PA10-1.
Supreme Court of North Carolina.
December 21, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Allen C. Brotherton, Charlotte, for Yencer, Julie Anne.
Monica E. Webb, Raleigh, for Trustees of Davidson College.
Thomas R. West, Raleigh, for NC Indep. Colleges & Univ. and NC Assoc. of Campus Law Enforc. Admin.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Sheriffs Association, Inc.
Colleen Kochanek, for N.C. Association of Chiefs of Police.
Tamara Zmuda, Assistant Attorney General, for State.
*383 Richard L. Hattendorf, General Counsel, for N.C. State Lodge, Fraternal Order of Police.
Jeffrey P. Gray, Charlotte, for N.C. State Lodge, Fraternal Order of Police.
Frank Goldsmith, Jr., Marion, for North Carolina Advocates for Justice.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 20th of December 2010 by State of NC to File Corrected New Brief:
"Motion Allowed by order of the Court in conference this the 21st of December 2010."